Wells, J.
No exception lies to the refusal of the court to order a nonsuit to be entered. Wentworth v. Leonard, 4 Cush. 414.
The evidence that “ the defendant told the plaintiff he might take the certificate of stock from the hands of Manson,” and that he did so, and sold the stock for “ its full market value at that time,” would not warrant the court in directing a verdict for the defendant, on the ground that it amounted in law to a rescission or abandonment of the contract. If so intended, it might so operate; but whether it was so intended was a question of fact for the jury.
The Resolve of 1865, c. 76, did not change the law relating to usury any further than to exempt the contracts, therein authorized, from the penalties imposed by the General Statutes. The instructions of the court below upon this point were right.

Exceptions overruled.